DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/1/2020 for application number 16/889,232. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 6/1/2020 are acceptable for examination proceedings.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0048] recites the “battery power zone portion 140” but battery power zone portion is element 130, not 140.  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 2/5/2021 for Patent Number 10,582,804 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears to be an incorrect Patent Number. The applicant of the cited Patent Number is by Chaudry et al., whereas the applicant cited in the IDS is Jenne et al.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “client modules…configured to adjust their power usage…” and “power management module configured to: generate…” in claims 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs [0039-0040] appear to suggest the structure for client modules. Paragraphs [0039 and 0047-0051] appear to suggest the structure for power management module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first set of clients are capable of changing their respective power usage more rapidly…” but the word “capable” renders the limitation unclear because it is uncertain if the process of changing respective power usage more rapidly is performed. Examiner suggest amending to “the first set of clients are change their respective power usage more rapidly…”.
Claim 13 contains a limitation similar to claim 2 and is rejected under the same rationale. 
Claims 14-16 are rejected based on dependency to claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 11-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ananthakrishnan et al. (hereinafter as Ananthakrishnan) PGPUB 2019/0041971.
As per claim 1, Ananthakrishnan teaches an apparatus comprising: 
a memory storing software instructions [0152: memory to store instructions]; and 
a processor configured to execute the software instructions [0152: processor coupled to the memory, the processor to execute the instructions] to: 
generate a first set of power budgets including a respective power budget for each client of a first set of clients [0016-0019 and 0035: (components are arranged into domains and are assigned throttling priorities; components of a first domain, such as processing cores, are assigned a first throttling priority), 0020 and 0048: (budget is provided for each domain such as component 104b with the highest throttling priority)], wherein the first set of power budgets is generated based on a first feedback loop configured to prioritize rapid changes in power usage by the first set of clients [0048 and 0073, 0083: (components 104 are each budgeted/assigned with an amount of power, and the component having the highest throttling priority (such as 104b) will be throttled first); 0099 and 0105: (first iteration of loop results in processing component with highest throttling priority being throttled)]; 
[0016-0019 and 0035: (components are arranged into domains and are assigned throttling priorities; components of a second domain are assigned a second throttling priority), 0020 and 0048: (budget is provided for each domain such as component 104d with the lowest throttling priority)], wherein the second set of power budgets is generated based on a second feedback loop configured to prioritize slower changes in power usage by the second set of clients [0049 and 0073, 0083: (components 104 are each budgeted/assigned with an amount of power, and the component having the lowest throttling priority (such as 104d) will be throttled last); 0056: (in an example, components for rendering images on a display are assigned a low throttling priority so they are throttled after other high-throttling priority components); 0099 and 0105: (subsequent iterations of loop that results in display component with lower throttling priority being throttled; the component with lower throttling priority therefore have slower changes in power usage than the component with higher throttling priority)]; and 
provide the power budgets to the respective clients [FIG. 5 and 0072-0082: (throttling logic provides the power budgets to each component 104 by specifying the voltage and frequency of each component)].

As per claim 2, Ananthakrishnan teach the apparatus of claim 1, wherein the clients of the first set of clients are capable of changing their respective power usage 
As per claim 4, Ananthakrishnan teach the apparatus of claim 1, further comprising: power-sampling circuitry [FIG. 5 power management controller 505] configured to obtain periodic samples of current power usage of a battery [0073 and 0128: (power limit based on remaining battery power); 0076 and0078: (power limit determined periodically; thus battery is sampled periodically in order to determine the power limit)], wherein the apparatus is comprised in a single integrated circuit [0016].
As per claim 7, Ananthakrishnan teach the apparatus of claim 1, wherein each power budget limits the power level of the respective client, relative to an unmitigated power level, by an amount determined based on predetermined characteristics of the respective client [FIG. 5, 0048, and 0072-0083: (voltage and frequency limits are provided to each component 104, and they may be throttled based on throttling priority characteristics of each component 104)].
As per claim 8, Ananthakrishnan teach the apparatus of claim 1, wherein generating the power budgets comprises determining one or more maximum power levels for each of the clients, based on a level of total system power mitigation [FIG. 5 and 0072-0082: (throttling logic 114 provides the maximum power level (containing voltage and frequency) each component 104 can operate at based on the level of throttling required)], wherein the one or more maximum power level of at least one of the clients is scaled disproportionately to the total system power mitigation [0048-0049: (some components may not be throttled at all while higher throttling priority components 
As per claim 9, Ananthakrishnan teach the apparatus of claim 1, wherein the first set of power budgets and the second set of power budgets are generated periodically [0076, 0078, and 0081].
As per claim 11, Ananthakrishnan teach the apparatus of claim 9, wherein the processor is further configured to execute the software instructions to: determine that one or more values included in a power budget have changed by at least a threshold value relative to a value included in a previous instance of the power budget, wherein the power budget is provided to the respective client in response to the determining [0020, 0086-0088, and 0109: (detects if parameter has changed by a threshold value to determine if more throttling is needed)].
As per claim 12, Ananthakrishnan teach the apparatus of claim 1, wherein at least one of the first set of power budgets or the second set of power budgets is further based on one or more additional battery state parameters including at least one of: thermal conditions, age, impedance, state-of-charge, or open-circuit voltage of the battery of a battery [0017, 0073, and 0081: (factors in battery conditions of power headroom and thermal headroom when determining how much voltage and frequency to provide to each component 104)].

As per claim 13, Ananthakrishnan teach a battery-powered device [0073: device] comprising: 
a battery [0073: battery]; 
[FIG. 5 and 0073: components 104], and configured to adjust their power usage based on a respective power budget, wherein a first subset of the client modules is capable of adjusting their power usage more quickly than a second subset of the client modules  [0048: (component 104b (first set) having the highest throttling probability is throttled first/more rapidly than component 104d (second set)]; and
a power management module [FIG. 5 throttling logic 114] configured to: 
generate a first set of power budgets including a respective power budget for each client module of the first subset of the client modules [0016-0019 and 0035: (components are arranged into domains and are assigned throttling priorities; components of a first domain, such as processing cores, are assigned a first throttling priority), 0020 and 0048: (budget is provided for each domain such as component 104b with the highest throttling priority)], wherein the first set of power budgets is generated based on a first feedback loop configured to prioritize rapid changes in power usage by the first subset of client modules [0048 and 0073, 0083: (components 104 are each budgeted/assigned with an amount of power, and the component having the highest throttling priority (such as 104b) will be throttled first); 0099 and 0105: (first iteration of loop results in processing component with highest throttling priority being throttled)]; 
generate a second set of power budgets including a respective power budget for each client module of a second subset of client modules [0016-0019 and 0035: (components are arranged into domains and are assigned throttling priorities; components of a second domain are assigned a second throttling priority), 0020 and 0048: (budget is provided for each domain such as component 104d with the lowest throttling priority)], wherein the second set of power budgets is generated based on a second feedback loop configured to prioritize slower changes in power usage by the second subset of client modules [0049 and 0073, 0083: (components 104 are each budgeted/assigned with an amount of power, and the component having the lowest throttling priority (such as 104d) will be throttled last); 0056: (in an example, components for rendering images on a display are assigned a low throttling priority so they are throttled after other high-throttling priority components); 0099 and 0105: (subsequent iterations of loop that results in display component with lower throttling priority being throttled; the component with lower throttling priority therefore have slower changes in power usage than the component with higher throttling priority)]; and 
provide the power budgets to the plurality of client modules [FIG. 5 and 0072-0082: (throttling logic provides the power budgets to each component 104 by specifying the voltage and frequency of each component)].

Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 17 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 11 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan et al. (hereinafter as Ananthakrishnan) PGPUB Lehwalder) PGPUB 2020/0201408.
As per claim 3, Ananthakrishnan teach the apparatus of claim 1, wherein the processor is further configured to execute the software instructions to: obtain periodic samples of current power usage of a battery [0073 and 0128: (power limit based on remaining battery power); 0076 and0078: (power limit determined periodically; thus battery is sampled periodically in order to determine the power limit)].
Ananthakrishnan does not teach filter the samples according to a plurality of sampling rates to produce a respective plurality of power measurement signals, wherein the first feedback loop includes a different set of the power measurement signals than the second feedback loop.
Lehwalder teaches a processing system that monitors the power consumption and performing throttling as needed. Lehwalder is therefore similar to Ananthakrishnan. Lehwalder further teaches filter the samples according to a plurality of sampling rates to produce a respective plurality of power measurement signals, wherein the first feedback loop includes a different set of the power measurement signals than the second feedback loop [0043-0052: (slow loop performs sampling at 100 microseconds, medium loop performs sampling at 1 microseconds, and fast loop performs sampling at instantaneous comparisons, and results are used to perform throttling/power reducing features; they are different set of power measurement signals because they are sampled at different speeds)]. Lehwalder teaches sampling components at different speeds to determine how quickly throttling should be performed. 


As per claim 10, Ananthakrishnan teach the apparatus of claim 9.
Ananthakrishnan does not teach wherein the first set of power budgets is generated more frequently than the second set of power budgets. Ananthakrishnan describes periodically performing the budget/throttling evaluation, but Ananthakrishnan does not indicate that the first and second set of power budgets are provided at different frequencies.
Lehwalder teaches a processing system that monitors the power consumption and performing throttling as needed. Lehwalder is therefore similar to Ananthakrishnan. Lehwalder further teaches wherein the first set of power budgets is generated more frequently than the second set of power budgets [0043-0052: (slow loop performs sampling at 100 microseconds, medium loop performs sampling at 1 microseconds, and fast loop performs sampling at instantaneous comparisons, and results are used to perform throttling/power reducing features)]. Lehwalder teaches sampling components at different speeds to determine how quickly throttling should be performed. 


Claim 14 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan et al. (hereinafter as Ananthakrishnan) PGPUB 2019/0041971, and further in view of Arndt et al. (hereinafter as Arndt) PGPUB 2012/0116599.
As per claim 5, Ananthakrishnan teach the apparatus of claim 1, wherein each power budget includes a plurality of power limits [FIG. 5: (each power budget provided to each component 104 includes voltage and frequency limits)].
Ananthakrishnan does not teach that the power limits are defined for a respective plurality of time values. Ananthakrishnan teaches periodically monitoring and calculating 
Arndt teaches in current computing systems, management considerations may limit the amount of power provided to a computing system to budget power and energy. Arndt is therefore similar to Ananthakrishnan. Arndt further teaches power limits are defined for a respective plurality of time values [0003: (power and energy over a fixed period of time is budgeted)]. Arndt describes providing a time limit for which power and energy are budgeted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Arndt’s teachings of providing a time limit for a power budget (voltage and frequency values) to a computing system in Ananthakrishnan. One of ordinary skill in the art would have been motivated to provide the voltage and frequency values to the computing system such that they are valid only for a period of time because it allows the user to control the power cap and manage the total energy consumed by the computing system.
Claim 15 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthakrishnan et al. (hereinafter as Ananthakrishnan) PGPUB 2019/0041971 in view of Arndt et al. (hereinafter as Arndt) PGPUB 2012/0116599, and further in view of Nge et al. (hereinafter as Nge.
As per claim 6, Ananthakrishnan and Arndt teach the apparatus of claim 5, wherein the power limits include a maximum instantaneous power limit [0003: instantaneous power].
Ananthakrishnan and Arndt do not explicitly teach a maximum time-averaged power limit defined for a specific time value.
Nge teaches performing throttling of a processor so that the computing system operates within the allowed power consumption levels. Nge is therefore similar to Ananthakrishnan and Arndt. Nge further teaches a maximum time-averaged power limit defined for a specific time value [0122: (processor may be configured with multiple power levels, and such power levels may include a long term average power budget or limit, as well as an instantaneous power budget; long term power budget is applicable for a long period of time while instantaneous power budget is applicable for a particular instance of time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nge’s teachings of an average power budget or limit in Ananthakrishnan and Arndt. One of ordinary skill in the art would have been motivated to use Nge’s teachings of an average power budget in Ananthakrishnan and Arndt because it allows the budget/power settings to be set for a longer period of time and requires adjusting the budget less frequently, thereby saving power from recalculating the budget.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Brock et al. (PGPUB 2012/0005513) teaches an outer feedback loop and a faster inner feedback loop in a computing system.
Nair (PGPUB 2019/0204900) teaches adjusting polling interval and selecting a slow polling interval based on thermal information in a computing system.
Lefurgy et al. (PGPUB 2017/0192477) teaches sampling power-proxy circuits more frequently than on-chip thermal sensors, and the power-proxy circuits can be read multiple times per loop.
Drake et al. (PGPUB 2014/0149760) teaches power subsystem can actively request component power consumption data from components at periodic intervals.
Carter et al. (PGPUB 2011/0178652) teaches a power control loop that sends energy budgets to power capping mechanisms.
Therein et al. (PGPUB 2010/0162006) teaches periodically evaluating whether power budget adjustments are needed to individual components.
Shapira et al. (PGPUB 2019/0041951) teaches reevaluating power budgets every 1 millisecond, 2 milliseconds, or at most every 5 milliseconds, and thus power budget reevaluation periods can change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186